number release date id office uilc cca_2009030314064837 -------------- from ------------------- sent tuesday march pm to ---------------------- cc ---------------------------------- subject re tmp question it the manager under state law of the tier partner must sign for the tier partner-tmp of your tefra lp is irrelevant whether the llc partner is itself subject_to its own tefra procedures the llc's own tmp by virtue of a designation under sec_6231 would not have any authority under state law to bind the llc a designation under sec_6231 gives the tmp of the llc power to extend the statute of the members of the llc but does not give it any authority to sign any documents for the llc itself as a state law entity the rule is the same for state law partnerships but since the tmp of a partnership will always be a general_partner and a general_partner always has power under state law to bind the partnership the tmp of a partnership will always have authority under state law to sign documents on behalf of the partnership
